Citation Nr: 0806278	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  01-03 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psoriasis 
and psoriatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active service from December 1971 until 
December 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board notes that the veteran's initial claim of 
entitlement to service connection for a "skin condition" was 
received by the RO in February 1996.  A July 1996 rating 
decision denied service connection for a skin condition, 
including psoriasis, psoriatic arthritis, and osteoarthritis 
of the ankles and feet.  The veteran next submitted a 
communication in March 1997, which was construed by the RO to 
be a request to reopen his skin and arthritis claims.  Those 
claims were denied again in March 1997.  Following that 
denial, the veteran submitted another statement in May 1998 
referencing his psoriasis and psoriatic arthritis.  No action 
had yet been taken in response to that submission when the 
veteran provided additional information pertaining to his 
psoriasis in November 1998.  This communication was construed 
as a request to reopen a claim of entitlement to service 
connection for psoriasis.  

In a May 1999 rating decision, the RO noted that the 
veteran's claim of entitlement to service connection for 
psoriasis had been previously denied.  As such, the issue for 
adjudication was characterized as whether new and material 
evidence had been received to reopen the claim.  The RO 
determined that new and material evidence had not been 
received, and the claim was not reopened.  In August 1999, 
the veteran submitted additional evidence that was construed 
as an informal request to reopen his claim.  In October 2000, 
the RO again declined to reopen the claim.  The veteran 
appealed that decision by submitting a notice of disagreement 
in November 2000.  A statement of the case (SOC) was issued 
in January 2001, and the appeal was perfected with the 
submission of a VA Form 9 in February 2001.  While the 
January 2001 SOC identified the issue as entitlement to 
service connection, the text of that SOC analyzed the issue 
of new and material evidence.  Based on the procedural 
history outlined above, the Board finds that the issue 
currently on appeal is appropriately characterized as set 
forth on the title page.  

This case was remanded by the Board for additional 
development in September 2006.  


FINDINGS OF FACT

1.  By a May 1999 rating decision, the RO denied service 
connection for psoriasis and psoriatic arthritis; the veteran 
did not appeal.  

2.  The evidence related to the veteran's psoriasis and 
psoriatic arthritis claim that was received since the May 
1999 rating decision is either cumulative or redundant, or 
does not bear directly and substantially upon the specific 
matter under consideration; by itself or in connection with 
evidence previously considered, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, and does not provide a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for psoriasis and 
psoriatic arthritis has not been presented.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 20.1105 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).  See also Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-
43 (Fed. Cir. 2003) (PVA) (in the absence of new and material 
evidence, VA is not required to provide assistance to a 
claimant attempting to reopen a previously disallowed claim, 
including providing a medical examination or obtaining a 
medical opinion).     

Notwithstanding the foregoing, the Board notes that the 
veteran was, in fact, apprised of the provisions of the VCAA 
in April 2001, and March and October 2006, including the 
requirement that new and material evidence be received in 
order to reopen a claim.  The RO also obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.    

II.  Background

As noted, if a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For those claims to reopen a finally decided claim received 
prior to August 29, 2001, as is the case here, evidence is 
considered to be "new" if it was not previously submitted 
to agency decision makers and it is not cumulative or 
redundant.  The evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

As noted, service connection for psoriasis and psoriatic 
arthritis was initially denied in a July 1996 rating 
decision.  Service connection was denied because the 
veteran's SMRs do not show treatment for any complaints 
related to the claimed disabilities, and because there was no 
credible medical or other evidence linking his current 
psoriasis and psoriatic arthritis to his military service.  
Thus, to be material, any new evidence must bear directly and 
substantially upon these specific matters.  

The evidence of record at the time of the May 1999 denial of 
service connection for psoriasis and psoriatic arthritis (the 
last final denial of the claim) consisted of the veteran's 
SMRs, which show that he was treated in service for what was 
identified as seborrheic dermatitis, but not psoriasis or 
psoriatic arthritis; VA treatment records showing post-
service diagnoses of psoriasis, psoriatic arthritis, and 
osteoarthritis; private medical and administrative records 
related to the veteran's August 1996 termination from 
employment as a firefighter due to his arthritis disability; 
and statements and argument from the veteran.  

The evidence received since the May 1999 denial of service 
connection for psoriasis and psoriatic arthritis consists of 
additional statements and argument from the veteran; 
additional VA and private treatment records, many of which 
are duplicative of evidence already of record; copies of 
information related to psoriatic arthritis downloaded from 
the World Wide Web; the report of a VA examination conducted 
in February 2007; and the transcript of a hearing conducted 
by the undersigned Veterans Law Judge.  

Of the many newly added documents, the only ones that address 
the specific matters under consideration are a March 2000 
treatment note from VA dermatologist, and the report of the 
February 2007 VA examination.  The March 2000 dermatology 
note recorded the history provided by the veteran, including 
that the initial onset of psoriasis was in 1973 (while in 
service).  

The report of the February 2007 examination found no basis on 
which to tie the veteran's current psoriasis and psoriatic 
arthritis to his military service.  Notwithstanding the 
veteran's contention that his psoriasis was misdiagnosed in 
service as seborrheic dermatitis, the examiner noted that the 
rash on the veteran's face is very different in appearance 
from the clearly psoriatic patches found elsewhere on the 
veteran's body.  The examiner also noted that he was told by 
the veteran that he had had this facial redness ever since 
his teen years (prior to service).  The examiner was unable 
to find any documents in the SMRs that would lead to a 
conclusion that this preexisting rash had been aggravated 
while in military service beyond the natural progression of 
this condition.  The examiner summarized that it was his 
opinion that it is "significantly less than" 50 percent 
likely that the veteran's psoriasis and psoriatic arthritis 
are caused by or a result of or aggravated by his military 
service, or any medical condition documented in his service 
record.  

III.  Analysis

As noted, the Board must determine whether new and material 
evidence has been received in order to reopen the veteran's 
previously denied claim of service connection for psoriasis 
and psoriatic arthritis.  If the Board finds that no such 
evidence has been received, that is where the analysis must 
end.  What the RO may have determined in that regard is 
irrelevant, and further analysis, beyond consideration of 
whether the evidence received is new and material, is not 
permitted.  Here, the Board has determined that new and 
material evidence has not been received adequate to reopen 
the veteran's psoriasis and psoriatic arthritis service 
connection claim.

There is voluminous evidence that is new to the record and 
therefore was not in the case file at the time of the RO's 
last denial of service connection for psoriasis and psoriatic 
arthritis in May 1999.  However, most of the "new" evidence 
is redundant or duplicative of evidence or argument that was 
already of record.  There is no new and material evidence 
that the veteran was either treated for psoriasis and 
psoriatic arthritis, or that anything for which he was 
treated in service is etiologically related to the claimed 
disabilities.  

The veteran's many newly received statements are not 
considered new because they are cumulative or redundant of 
statements and arguments previously of record.  The Board 
also notes that the veteran's contention that his in-service 
skin rash was misdiagnosed is not material because, while the 
veteran is competent to describe the rash he experienced in 
service, there is no evidence of record showing that he has 
the specialized medical education, training, and experience 
necessary to diagnose the rash he experienced in service or 
to render competent medical opinion as to the etiology of his 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2007).  

The brief March 2000 VA dermatologist's treatment note 
recorded the history provided by the veteran, including that 
the initial onset of psoriasis was in 1973 (while in 
service).  However, since this information came from the 
veteran, it is merely redundant recitation of the veteran's 
previous contention.  This treatment note therefore does not 
constitute new and material evidence.  

The report of the February 2007 VA examination is new, but it 
is not material because, by itself or in connection with 
evidence previously considered, it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  To the contrary, this examiner's opinion is that 
it is "significantly less than" 50 percent likely that the 
veteran's psoriasis and psoriatic arthritis are related to 
his military service.    

In sum, while there is much documentation added to the record 
since the RO's May 1999 denial of service connection for 
psoriasis and psoriatic arthritis, much of it is not "new" 
because it is cumulative or redundant, and none of it is 
material because it does not bear directly and substantially 
upon the specific matter under consideration-in-service 
treatment for any complaints related to the claimed 
disabilities, and credible medical or other evidence linking 
his current psoriasis and psoriatic arthritis to his military 
service-and, by itself or in connection with evidence 
previously considered, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Moreover, the newly received evidence does not 
provide a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Elkins, supra.  Having determined that new and material 
evidence has not been received, the veteran's previously 
denied claim of service connection for psoriasis and 
psoriatic arthritis is not reopened.




ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for PTSD, the 
application to reopen is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


